



COURT OF APPEAL FOR ONTARIO

CITATION:  West Van Inc. v. Daisley, 2014 ONCA 232

DATE: 20140327

DOCKET: C57017

Hoy A.C.J.O., LaForme and Pardu JJ.A.

BETWEEN

West Van Inc.

Plaintiff (Appellant)

and

Michel C. Daisley and Wells Daisley Rabon, P.A.

Defendants (Respondents)

Maurice J. Neirinck, for the plaintiff (appellant)

Paul Emerson, for the defendants (respondents)

Heard:  February 13, 2014

On appeal from the order of Justice Ellen MacDonald of
    the Superior Court of Justice, dated July 16, 2013.

Hoy A.C.J.O.:


I

OVERVIEW

[1]

The appellant, West Van Inc., concedes that its claim against the
    respondents, Michel C. Daisley and Wells Daisley Rabon, P.A., does not have a
    real and substantial connection to Ontario. At issue on this appeal is whether
    the court should exercise its residual discretion to assume jurisdiction based
    on the common law forum of necessity exception to the real and substantial
    connection test recognized by this court in
Van Breda v. Village Resorts
    Ltd.
, 2010 ONCA 84, 98 O.R. (3d) 721, at para. 100.

[2]

The motion judge stayed the appellants claim on the basis that the
    courts of Ontario do not have jurisdiction without considering the forum of
    necessity exception argued by the appellant. The parties agreed that if this
    court concludes that the motion judge erred by failing to do so, it should
    consider the appellants forum of necessity argument on the basis of the record
    before the application judge.

[3]

The motion judge erred by failing to consider the application of the
    forum of necessity doctrine  the sole ground relied on by the appellant.
    However, for the reasons that follow, I am not persuaded that this is the
    exceptional case where an Ontario court should assume jurisdiction based on the
    forum of necessity doctrine.  I accordingly agree with the motion judge that
    the appellants claim against the respondents should be stayed, and would dismiss
    this appeal.

[4]

Below, I set out the relevant background and the evidence relied upon by
    the appellant in asserting that Ontario is the forum of necessity, and briefly
    discuss the trial judges failure to address the appellants forum of necessity
    argument. Then, I provide an overview of the doctrine of forum of necessity. I
    conclude by considering its application in this case.

II

THE BACKGROUND AND RELEVANT EVIDENCE

[5]

The appellant is a corporation incorporated under the laws of Ontario.
    Its only offices are in Ontario.

[6]

The respondents are the appellants former counsel. Michel C. Daisley is
    a resident of North Carolina. His law firm, Wells Daisley Rabon, P.A., is
    located in Charlotte, North Carolina. They do not carry on business in Ontario.

[7]

The respondents unsuccessfully defended the appellant in an action in
    North Carolina (the North Carolina Action) that claimed that the appellant
    had wrongfully discharged a lien registered in Connecticut against an aircraft.
    The plaintiff in the North Carolina Action obtained judgment against the
    appellant in the amount of $512,525.78 U.S.  That judgment was not appealed.

[8]

The appellant commenced this action (the Ontario Action), alleging that
    (1) the plaintiff in the North Carolina Action obtained judgment against the
    appellant because of the professional negligence of, and breach of contract by,
    the respondents, in their conduct of the defence of the North Carolina Action;
    (2) the respondents negligently failed to advise the appellant that it had only
    30 days within which to appeal the judgment in the North Carolina Action; and
    (3) the respondents breached their contract with the appellant with respect to
    fees.

[9]

The respondents then moved for an order staying the Ontario Action,
    arguing that it does not have a real and substantial connection to Ontario. The
    motion judge agreed and granted the respondents motion.

[10]

On appeal,
    the appellant does not argue that the motion judge erred in concluding that the
    Ontario Action does not have a real and substantial connection to Ontario.
    Indeed, as noted above, it concedes that it does not. Rather, it argues that
    the motion judge failed to address its position on the motion, namely that,
    despite the absence of a real and substantial connection, the court should
    exercise its residual discretion to assume jurisdiction, based on the forum of
    necessity doctrine. The respondents, in turn, concede that the motion judge
    failed to expressly address the appellants position on the motion, although they
    argue that despite this her reasons are sufficient. However, their main
    argument is that the appellant has not met the high threshold required before
    an Ontario court will exercise its residual discretion to assume jurisdiction,
    based on the forum of necessity doctrine.

[11]

The
    appellant argues that it cannot reasonably seek relief in North Carolina
    because it cannot obtain qualified counsel in North Carolina to represent it,
    and, even if it could, it is dubious that it would get a fair trial in North
    Carolina.

[12]

It relies
    on the affidavit of its Vice-President, Rick Kloepfer, who deposed as follows:

I contacted most, if not all, the law firms in Charlotte, North
    Carolina, the biggest city in North Carolina where Daisley carries on his law
    practice and where the North Carolina Action was tried, who held themselves out
    as dealing with professional misconduct matters to see if they would be
    prepared to consider an action against Daisley and his firm. In all cases, the
    firms declined to even discuss the matter upon asking for the name of the
    proposed Defendant and upon being given Daisleys name. I am informed by Mr.
    Gladden and verily believe to be true that the same thing occurred when he
    started to similarly contact law firms in the second largest city of North
    Carolina, namely, Raleigh, and that he gave up calling law firms in Raleigh
    after all of those he called similarly declined to discuss a possible action
    against Daisley and his firm.

[13]

The
    appellant provided lists of a total of 31 law firms that Mr. Kloepfer and Mr.
    Gladden recalled contacting.

[14]

Mr.
    Kloepfer further deposed that, possibly because [the appellant] is a Canadian
    company but in any case by reason of all of the aforesaid refusals to even
    consider discussing and pursuing an action against the [respondents], I doubt
    that [the appellant] could even get a fair trial of its claims against the
    [respondents] in North Carolina.

III

THE SUFFICIENCY OF REASONS

[15]

The motion
    judge failed to address appellants only argument  that the court should
    assume jurisdiction based on the forum of necessity doctrine. It is true that a
    courts reasons need not address every argument made by the parties, and that
    reasons should be read as a whole and in context: see
R. v. R.E.M.
,
    2008 SCC 51, [2008] 3 S.C.R. 3. However, the failure to directly address the
    sole argument made by the plaintiffs counsel is an error of law.

[16]

With that
    established, I turn to the doctrine of the forum of necessity.

IV

THE DOCTRINE OF FORUM OF NECESSITY

[17]

In
Van
    Breda
,
Sharpe J.A. said the following about the doctrine of forum
    of necessity:

The forum of necessity doctrine recognizes that there will be
    exceptional cases where, despite the absence of a real and substantial
    connection, the need to ensure access to justice will justify the assumption of
    jurisdiction. The forum of necessity doctrine does not redefine real and
    substantial connection to embrace forum of last resort cases; it operates as
    an exception to the real and substantial connection test. Where there is no
    other forum in which the plaintiff can reasonably seek relief, there is a
    residual discretion to assume jurisdiction.  In my view, the overriding concern
    for access to justice that motivates the assumption of jurisdiction despite
    inadequate connection with the forum should be accommodated by explicit
    recognition of the forum of necessity exception rather than by distorting the
    real and substantial connection test.

[18]

This
    relatively new Canadian doctrine was derived from art. 3 of the Swiss Private
    International Law and first incorporated in art. 3136 of the
Civil Code of Québec
(C.C.Q.)
, which was enacted in 1991 and
    came into force in 1994.  It was then included in s. 6 of the Uniform Law
    Conference of Canadas (ULCC) model
Court Jurisdiction and Proceedings
    Transfer Act
, 1994.
This
    model act was intended to promote uniform rules by which Canadian courts would
    establish jurisdiction over proceedings. Unlike the Swiss Private International
    Law and art. 3136 C.C.Q., s. 6 of the ULCC does not require that the dispute
    have a sufficient connection to the jurisdiction before the doctrine can be
    invoked. The model act, including s. 6, has since been adopted with minor
    variations in the Yukon, Nova Scotia and British Columbia:
Court
    Jurisdiction and Proceedings Transfer Act
, S.Y. 2000, c. 7, s. 6;
Court
    Jurisdiction and Proceedings Transfer Act
, S.N.S. 2003, c. 2, s. 7;
Court
    Jurisdiction and Proceedings Transfer Act
, S.B.C. 2003, c. 28, s. 6.
[1]
At the time of
Van Breda
, Ontario had not, and has not since, adopted
    the model law.
Van Breda
was the first time that a
common law
forum of necessity doctrine was explicitly recognized by a Canadian court:
    Tanya Monestier, A Real and Substantial Improvement? Van Breda Reformulates
    the Law of Jurisdiction in Ontario, in Justice Todd L. Archibald and Justice
    Randall Scott Echlins
2010 Annual Review of Civil Litigation
(Toronto: Carswell 2010) 185, at pp. 215-216.


[19]

On the
    appeal of
Van Breda
to the Supreme Court, the Supreme Court left the
    possible application of the forum of necessity doctrine open:
Club Resorts
    Ltd. v. Van Breda
, 2012 SCC 17
,
    [2012] 1 S.C.R. 572, at para. 100. LeBel J., for the court, wrote that where
    the real and substantial test is not met, the court must dismiss or stay the
    action, subject to the possible application of the forum of necessity doctrine,
    which I need not address in these reasons.

[20]

All
    jurisdictions in Canada that have recognized the forum of necessity have
    incorporated a reasonableness test.  In Ontario, under
Van Breda
,
    the plaintiff must establish that there is no other forum in which the plaintiff
    can reasonably seek relief. Article 3136 C.C.Q. provides as follows:

Even though a Québec authority has no jurisdiction to hear a
    dispute, it may hear it, if the dispute has a sufficient connection with
    Québec, where proceedings cannot possibly be instituted outside of Québec or
    where the institution of such proceedings outside Québec cannot reasonably be
    required.

And s. 6 of the ULCCs model law provides as follows:

6. A court that under section 3 lacks territorial competence in
    a proceeding may hear the proceeding despite that section if it considers that

(a) there is no court outside [enacting province or territory]
    in which the plaintiff can commence the proceeding, or

(b) the commencement of the proceeding in a court outside [enacting
    province or territory] cannot reasonably be required.

[21]

The
    reasonableness requirement has been stringently construed. To date, only one Ontario
    court has assumed jurisdiction based solely on the forum of necessity doctrine:
    see
Bouzari v. Bahremani
, [2011] O.J. No. 5009. Elsewhere in Canada,
    only the British Columbia Supreme Court has done so, and, in that case, on the
    basis of s. 6 of its
Court Jurisdiction and Proceedings Transfer Act
, (the
    
CJPTA
), which is in the form of s. 6 of the ULCCs model law: see
Josephson
    v. Balfour
, 2010 BCSC 603, 10 B.C.L.R. (5
th
) 369.

[22]

LeBel
    J.A., writing for the
Québec
Court of Appeal in
Lamborghini (Canada) Inc. v. Automobili Lamborghini
    S.P.A.
, [1997] R.J.Q. 58 (C.A.), described the high bar that applies to a
    plaintiff seeking to rely on art. 3136 of the
Québec Civil Code
,
at paras. 44-47:

According to its legislative history, this provision represents
    a narrow exception to the usual rules governing jurisdiction. It is not
    intended to allow a
Québec
court to seize a power that it would not otherwise possess. It is intended to
    settle issues of access to justice for a litigant on
Québec
territory, when the foreign forum
    that would normally have jurisdiction is unavailable for exceptional reasons
    such as a nearly absolute legal or practical impossibility. This includes, for
    example, the breakdown of diplomatic or commercial relations with a foreign
    State, the need to protect a political refugee, or the existence of a serious
    physical threat if the debate were to be undertaken before the foreign court.



Article 3136
C.C.Q.
sets out an exception based on the
    demonstrated impossibility of obtaining access to the foreign court in a
    dispute that is sufficiently connected to
Québec
.

[translation]
[2]

[23]

In
Lamborghini
,
that bar was not met. The cost and inconvenience of a trial in Italy, and the
    impact it would have on the plaintiffs tactical position, were not enough.

[24]

The Québec
Court of Appeal in
Anvil
    Mining Ltd. v. Association canadienne contre limpunité
,
2012 QCCA 117, subsequently applied
Lamborghini
,
    and the British Columbia Supreme Court used it to inform its interpretation of
    forum of necessity in
Josephson
.

[25]

In
Anvil
,
    the proposed representative plaintiff in a class action argued that it was not
    able to find attorneys in Australia to represent the class. The
Québec
Court of Appeal noted, at para.
    102, that no information whatsoever [had] been presented regarding the steps
    taken to this end.
[3]
It concluded at para. 103 that the plaintiff had not shown that it would be
    impossible to gain access to a foreign court and does not establish that the
    dispute has a sufficient connection with
Québec.

[4]

[26]

In
Bouzari
    v. Bahremani
, the only Ontario case to successfully invoke forum of
    necessity, the motion judge found in a default judgment that the plaintiffs
    were tortured in Iran by the defendant or at his instigation. The motion judge
    further found, at para. 5, that there was no reasonable basis upon which [the
    plaintiffs could be] required to commence the action in a foreign jurisdiction,
    particularly, the state where the torture took place, Iran, and went on to
    adopt this courts reasoning in
Van Breda
. At para. 54 of
Van
    Breda
, Sharpe J.A. referred to
Bouzari v. Islamic Republic of Iran
(2004), 71 O.R. (3d) 675 (C.A.), a case based on the same factual scenario as
    in
Bouzari v. Bahremani
but brought against the Islamic Republic of Iran
    rather than individuals, as hinting at the concept of forum of necessity. In
    that case, the court concluded that the plaintiffs claim based on torture in a
    foreign state was barred by the
State Immunity Act
, R.S.C. 1985, c.
    S-18.  It therefore did not need to address the question of whether the courts
    of Ontario could assume jurisdiction: see
Bouzari v. Islamic Republic of
    Iran
,

at paras. 36-38.

[27]

In
Bouzari
    v. Bahremani
, the defendant later had the default judgment set aside, and
    challenged jurisdiction, claiming that England was a more appropriate forum:
    both the plaintiff and defendant agreed that the action could not be heard in
    Iran. The court denied the defendants request. Ontario had assumed
    jurisdiction based on the forum of necessity  which the defendant did not
    initially challenge  and the defendant had not met his burden of establishing
    that England was clearly a more appropriate forum:
Bouzari v. Bahremani
,
    2013 ONSC 6337.

[28]

Josephson
 the only other case where the doctrine of forum of necessity has been
    successfully invoked  involved a unique constellation of facts. Josephson was
    a passenger in a golf cart driven by Clark on a golf course in British
    Columbia.  Both Josephson and Clark were residents of Idaho. Josephson was
    thrown from the golf cart and injured. He was first treated in a hospital in
    British Columbia, and then transferred to a hospital in Idaho. His condition
    worsened after his transfer to the Idaho hospital. Josephson sued Clark in
    British Columbia. Josephson did not sue or intend to sue the Idaho hospital or
    any of its doctors. However, Clark alleged that Josephson received negligent
    medical treatment in Idaho, and that it contributed to the damages suffered by
    Josephson. He sought to claim contribution and indemnity from the Idaho
    hospital and its treating doctors in the action in British Columbia. The Idaho
    doctors then moved to stay Clarks third party claim against them in the
    British Columbia action.

[29]

The
    parties agreed that in Idaho a non-patient could not bring an action for
    contribution and indemnity from a physician or hospital, and that Idaho had
    abolished joint and several liability in most tort actions, including medical
    malpractice. Accordingly, unless Clark was able to sue the Idaho third parties
    in the British Columbia action, he risked being found 100% liable for all of
    the damages sustained by Josephson, and having no ability to claim against the
    Idaho hospital and its doctors.

[30]

The motion
    judge concluded that the third party claim did not meet the real and
    substantial connection test. It concerned a tort committed by the Idaho third
    parties in Idaho, not in British Columbia. However, in the circumstances, the
    court could, and should, assume jurisdiction under s. 6 of the
CJPTA
.

[31]

First,
    Clark could not bring an action for contribution and indemnity in Idaho because
    he was not the patient. To argue that s. 6 does not apply because Mr. Clark
    can commence his action and not be successful, does not reflect a fair, large,
    and liberal construction of the
CJPTA
or an interpretation that best
    ensures the attainment of its objects: at para. 96

[32]

Second,
    even if Clark in theory could bring an action in Idaho, he could not be
    reasonably required to do so. He did not choose British Columbia as the forum.
    He was sued there by Josephson. Under British Columbia law, Clark would be
    liable for 100% of the damages suffered by Josephson. If Josephson had instead
    sued in Idaho, Clark would only be liable for his proportionate share of the
    liability. Moreover, the hospital and its doctors would not be substantively
    prejudiced if they were added as third parties in the British Columbia action.
    They would only be liable to pay their proportionate share.

[33]

Third, the
    factual matrix of the third party claims was closely connected with the main
    action in British Columbia. In the circumstances, the only practical approach
    was for one court to hear all of the matters.

[34]

There are
    numerous cases from both Ontario and British Columbia where the courts have
    declined to assume jurisdiction using the forum of necessity doctrine  the
    Ontario cases relying on the common law doctrine, and the British Columbia
    cases on s. 6 of the CJPTA: see
Van Kessel v. Orsulak
, 2010 ONSC 6919;
Elfarnawani v. International Olympic Committee
,
2011 ONSC 6784;
Mitchell v. Jeckovich
, 2013 ONSC 7494;
Lailey v. International Student
    Volunteers, Inc.
, 2008 BCSC 1344, 88 B.C.L.R. (4th) 357;
Sooparayachetty
    v. Fox
, 2010 BCSC 185; and
Aleong v. Aleong
, 2013 BCSC 1428. A
    review of these cases reinforces the high bar plaintiffs must meet in order for
    the court to assume jurisdiction through the forum of necessity doctrine.

[35]

In
Van
    Kessel
, the motion judge held that the facts that the plaintiff had not
    succeeded in retaining counsel in Pennsylvania after contacting four lawyers,
    and had little or no means to conduct a trial in the United States, did not
    warrant the court exercising its discretion to assume jurisdiction based on the
    forum of necessity doctrine. In
Elfarnawani
, the motion judge
    concluded that the practical difficulties cited by the plaintiff demonstrated
    no more than that it would be inconvenient to pursue his action in Switzerland.
    This was insufficient to establish jurisdiction based on forum of necessity. In
Mitchell
, at para. 49, the motion judge held that the fact that the
    Ontario plaintiffs personal injury claim was statute-barred in New York, where
    the accident had occurred, was not an exceptional circumstance warranting the
    use of residual discretion.

[36]

In
Lailey
,
the court concluded that British Columbia had territorial competence in the
    proceedings brought by two of the three plaintiffs. Because all three of the
    plaintiffs could have commenced their action in California, it rejected the
    argument of the third plaintiff that it would be unreasonable for her to
    commence a proceeding outside of British Columbia as it would result in a
    multiplicity of proceedings and unnecessary expense. In
Sooparayachetty
,
    the plaintiffs had also commenced actions in Alberta, and were therefore unable
    to establish that British Columbia was a forum of last resort. Finally, in
Aleong
,
    the court rejected controverted evidence of a party to a family law dispute
    that she could not reasonably commence her proceeding in Trinidad because of
    the level of crime and the risk to her safety.

[37]

Two other
    Ontario cases 
Obégi Chemicals LLC v. Kilani
, 2011
    ONSC 1636 and
Wolfe v. Pickar
, 2010 ONSC 2368, affd 2011 ONCA
    347, 282 O.A.C. 64  found that the defendants had a real and substantial
    connection to Ontario, but added, in
obiter
, that, if incorrect in so
    concluding, the doctrine of forum of necessity would have permitted the
    assumption of jurisdiction. In

Obégi
,
the plaintiffs sought to enforce foreign judgments in
    Ontario. The defendants challenged the jurisdiction of the courts of Ontario to
    freeze their assets.
The analysis of forum of necessity was minimal. The
    motion judge appeared to have reasoned that only Ontario could freeze the
    defendants Ontario bank account and was therefore the forum of necessity. It
    would seem to me that there is no need to resort to the forum of necessity
    doctrine when a plaintiff seeks to freeze a defendants assets located in
    Ontario. The existence of assets within Ontario is surely an un-rebuttable
    presumptive connecting factor linking the action to freeze those assets to the
    jurisdiction of Ontario, and entitling Ontario to assume jurisdiction based on
    the real and substantial connection test. The motion judge in
Wolfe
seemingly concluded that the forum of necessity would permit Ontario to assume
    jurisdiction because the action commenced in the foreign jurisdiction was
    statute barred. This court agreed with the motion judge that there was a real
    and substantial connection and accordingly did not assess whether the
    assumption of jurisdiction could be justified by the doctrine of necessity. However,
Mitchell
,
discussed above, subsequently squarely and soundly
    rejected the argument that the expiry of a foreign limitation period is a
    sufficient basis to invoke the forum of necessity doctrine.

[38]

With this
    overview of the law, I now turn to the facts of this case.

V

SHOULD THE FORUM OF NECESSITY EXEMPTION BE APPLIED IN THIS CASE?

[39]

The onus
    is on the appellant to establish that it cannot reasonably seek relief in North
    Carolina. In my view, despite the fact that it was unsuccessful in retaining
    counsel after contacting a significant number of counsel who held themselves
    out as having expertise in professional misconduct matters, the appellant has
    not discharged that onus.

[40]

As Sharpe
    J.A. made clear in
Van Breda
, the forum of necessity is reserved for
    exceptional cases.  LeBel J.A. explained in

Lamborghini
that
    the reasonableness requirement is very stringently construed. The examples of
    the exceptional reasons why a proceeding could not be reasonably required in a
    foreign jurisdiction that he provided, while not exhaustive, are illustrative: the
    breakdown of diplomatic or commercial relations with a foreign State, the need
    to protect a political refugee, or the existence of a serious physical threat
    if the debate were to be undertaken before the foreign court.
[5]
It is this type of claim that prompted this court to recognize the forum of
    necessity: see
Van Breda
, at para. 54. The doctrine is designed for cases
    like
Bouzari v. Bahremani
, which are very different from the case at
    hand.

[41]

The doctrine
    of forum of necessity is unlikely to be successfully invoked on what is in
    essence a private, commercial matter, on the basis of inability to obtain
    counsel. This is especially so within the United States of America  a country
    with many lawyers, in large centres and small, and what is often characterized
    as a litigation-hungry culture.  And it cannot be done so in this case: the
    appellant did not seek counsel in North Carolina outside of its two main
    centres, and did not address the feasibility of having out-of-state counsel
    either act for it in North Carolina or, without becoming counsel of record,
    back up local counsel without particular expertise in professional misconduct
    matters.

[42]

Nor do the
    appellants expressed doubts that  as a Canadian company suing a home-team
    law firm  it will receive a fair trial in North Carolina satisfy the heavy
    onus upon it.

[43]

Without
    endorsing or disagreeing with the reasoning in
Josephso
n
, I
    will simply say that this case is very different from
Josephson
.
The
    appellant has not satisfied me that it could not be reasonably required to
    bring its action in North Carolina, and the factual matrix of the Ontario
    Action is not interwoven with any other Ontario action.

VI

DISPOSITION AND COSTS

[44]

I would
    accordingly dismiss this appeal, and award costs of the appeal to the
    respondents in the agreed upon amount $7500, inclusive of HST and
    disbursements.

RELEASED:  AH  MAR 27 2014

Alexandra Hoy
    A.C.J.O.

I agree H.S. LaForme
    J.A.

I agree G. Pardu
    J.A.





[1]
While Saskatchewan generally adopted the model act, it did so without s. 6.



[2]
This translation is found at para. 98 of
Anvil Mining Ltd. v. Association
    canadienne contre limpunité
,
2012 QCCA 117, [2012] R.J.Q. 153
    (unofficial translation). The official French version is as follows:

Selon ses sources législatives, cette disposition représente plutôt
    une exception étroite aux règles normales de compétence. Elle ne vise pas à
    permettre au tribunal québécois de s'approprier une compétence qu'il ne
    posséderait pas autrement. Elle veut régler certains problèmes d'accès à la
    justice, pour un plaideur qui se trouve dans le territoire québécois, lorsque
    le forum étranger normalement compétent lui est inaccessible pour des raisons
    exceptionnelles, comme une impossibilité en droit ou une impossibilité
    pratique, presqu'absolue. Ainsi, on peut penser à celles résultant de la
    rupture des relations diplomatiques ou commerciales avec un État étranger ou de
    la nécessité de la protection d'un réfugié politique, ou à l'existence d'un
    danger physique sérieux, si l'on entame un débat devant le tribunal étranger.



L'article 3136 C.c.Q. exprime une règle d'exception basée sur
    l'impossibilité démontrée d'avoir accès au tribunal étranger, dans un litige
    qui possède un lien suffisant avec le Québec.



[3]
Official French version: On ne sait d'aucune façon quelles
    démarches ont été entreprises à cette fin.



[4]
Official French version: L'ACCI ne démontre pas l'impossibilité
    d'avoir accès à un tribunal étranger et n'établit pas que le litige possède un
    lien suffisant avec le Québec.



[5]

Official French version : la rupture des relations
    diplomatiques ou commerciales avec un État étranger ou de la nécessité de la
    protection d'un réfugié politique, ou à l'existence d'un danger physique
    sérieux, si l'on entame un débat devant le tribunal étranger.


